Shaw, C. J.
No sufficient cause of action, we think, is set forth in this declaration. The right of action depends wholly on the statute. The plaintiffs allege, in their declaration, that the highway was defective, by reason of its being obstructed by snow, and that the plaintiffs were put to expense, and trouble, and loss of time, in extricating their team. This, we think, was not a damage, for which the statute gives a remedy. Holman v. Townsend, 13 Met. 297. The case stated in the Rev. Sts. c. 25, § 22, is, “if any person shall receive any injury in his person or property,” &c.; which we think is physical injury, in his person, or in his horse, or other material object, which can be denominated property, and does not extend to expenses incurred, or loss, unless they are incident to such physical injury, and constitute one item of the damage caused by it.
If there was any doubt on the subject, we think it would be removed by a reference to the statute, from which this was revised. St. 1786, c. 81. In passing the revised statutes, there was no intention in the legislature, apparently, to alter the law, in this particular, but only to express the same provision in fewer words. The provision of the statute of 1786 is, that “ if any person shall lose a limb, break a bone, or receive any other injury in his person, or in'his horse, team, or other property, through any defect,” &e. Here the term property is explained by its associates, expressive of those kinds of personal property most exposed to such injury, and then by the maxim noscitur a sociis, the more general terms “ other property,” are limited to other property of like kind. See also Harwood v. Lowell, 4 Cush. 310. Judgment a/rrested.